[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE DEFENDANT SCOTTSDALE INSURANCE COMPANY'S MOTION FOR SUMMARY JUDGMENT ON THE PLEADINGS
The applicable complaint in this action is the plaintiff's Amended Complaint dated August 28, 1998, therefore the court must address the Second Count of the Amended Complaint dated August 28, 1998 as it speaks. The defendant, Scottsdale may not summarily dismiss the Amended Complaint as immaterial as this is the operative complaint. The initial complaint dated December 4, 1997 is moot and does not have any legal vitality. Parenthetically, perhaps, the defendant Scottsdale should have filed a request to revise to prevent the introduction of "new" facts outside the underlying action.
This court must deny the defendant Scottsdale's Motion for Summary Judgment because there are genuine issue of fact including but not limited to whether the boat was part of the insured premises and further whether the boat was ashore.
John W. Moran, Judge